Citation Nr: 1716121	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to December 14, 2012 and in excess of 50 percent from that date.  

2.  Entitlement to a rating greater than 10 percent for left sural nerve entrapment prior to December 14, 2012 and in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision increased the rating for the Veteran's PTSD from 10 to 30 percent effective from the September 2010 date of claim.  In January 2013, the rating for PTSD was increased from 30 to 50 percent from December 14, 2012, and the rating for left sural nerve entrapment was increased from 10 to 20 percent from December 14, 2012.  Other rating decisions have assigned the Veteran temporary total ratings of 100 percent under 38 C.F.R. § 4.29 (2016) from February 17, 2011 to May 1, 2011 and from January 6, 2014 to April 1, 2014.  The temporary total ratings are not on appeal.  The Veteran appointed Texas Veterans Commission to represent him in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran elected to have a Board videoconference hearing concerning the issues on appeal.  Such a hearing was scheduled to take place on March 17, 2017.  However, according to a March 16, 2017 VA email, the Veteran called the Dallas, Texas VA Medical Center office and left a voicemail advising that he would not be able to attend the next day's hearing, as he was hospitalized in the Dallas VA Medical Center without a discharge date.  He asked for his hearing to be rescheduled.  The next day, he failed to report for his hearing.  

Based on the circumstances in this case, the Board finds that the Veteran has shown good cause for failing to appear for his March 17, 2017 hearing, and so another Board videoconference hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




